Citation Nr: 1512225	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  The Veteran died in September 2010; the appellant is his surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in September 2010.

2.  The Veteran's death certificate lists the immediate cause of death as pneumonia due to (or as a consequence of) dysphagia.  Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause.

3.  At the time of his death, service connection was in effect for loss of use of both feet, rated as 100 percent disabling; residuals of a left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent).

4.  The competent and probative evidence of record preponderates against a finding that the Veteran's death was caused by a service-connected disability or a disability for which service connection is warranted.

5.  At the time of his death, the Veteran had not been rated totally disabled for 10 continuous years immediately preceding his death; nor was the Veteran rated totally disabled continuously after his discharge from service in April 1955 for a period of not less than 5 years immediately preceding his death.  The Veteran was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.312 (2014).

3.  Criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2014). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in September 2010.  His death certificate lists the immediate cause of death as pneumonia due to (or as a consequence of) dysphagia.  Hypertension and rheumatoid arthritis were listed as other significant conditions contributing to death, but not resulting in the underlying cause, providing more evidence against this claim as there are not service connected problems. 

At the time of his death, the Veteran was service connected for loss of use of both feet, rated as 100 percent disabling; residuals of left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent).  

Neither the Veteran nor the record raises the possibility that the Veteran's loss of use of both feet, residuals of facial lacerations, or appendectomy scar caused his death and there is no evidence that these conditions caused his death.  

Rather, the appellant's main contention is that the rheumatoid arthritis, which was a contributory cause of the Veteran's death, is related to his service.

In this regard, the Veteran's service treatment records (STRs) are void of findings, complaints, symptoms or a diagnosis of any type of arthritis.  While a May 1953 report reflects a diagnosis of pneumonia and an October 1953 report indicates a diagnosis of bronchopneumonia, left lower lobe, organism undetermined, the April 1955 separation examination indicates a normal clinical evaluation of the lungs and chest.

Post-service records include private treatment records from Dr. A.R. and an August 2000 report which indicates a history of "juvenile" rheumatoid arthritis.  A January 2002 report indicates complaints of increased bilateral knee pain and a history of rheumatoid arthritis since 22 years of age.  A June 2004 report shows that the Veteran was referred to a county hospital for treatment of a productive cough.  The physician indicated a long history of deforming arthritis, probably rheumatoid, and a combination of osteoarthritis as well as gout.  The assessment included right lower lobe pneumonia per history, severe deforming arthritis, gout, and osteoarthritis.  Medicare medical necessity certification statements dated in June and July 2004 indicate that the Veteran was unable to sit upright due to severe rheumatoid arthritis (RA).  

A September 2004 report shows that he was housebound secondary to RA, hypertension, and difficulty with aspiration pneumonia. 

In August 2004, the Veteran underwent a VA bones/joints examination at which time he presented with a history of an in-service femur fracture.  The examiner opined that the femur fracture was unrelated to his current arthritis.  The examiner explained that the Veteran's knees were in a fused state due to the severe end-stage RA complicated by osteoarthritis and gout.  

However, the examiner opined that his arthritis was unrelated to his previous fracture in 1953, providing more evidence against this claim.

In a September 2010 letter, the Veteran's treating physician, Dr. A.R., stated that he had difficulty with RA since his original diagnosis at the age of 21.  She opined that he was "service-connected" for RA and was medically discharged due to the diagnosis.  With regard to his joint complaints, she opined that he gradually deteriorated through the years.  The physician explained that the Veteran was immobile for at least 6 years and had difficulty sitting upright which caused difficulty with chronic low grade aspiration and frequent upper respiratory infections.  She stated that he had several hospitalizations for pneumonia worsened by kyphosis due to RA.  The physician opined that severe symptoms of RA were present since she began treating him in 1996, but that he was initially diagnosed at the age of 21 years old.  She opined that RA caused his gradual deterioration and greatly contributed to his death.

In November 2011, Dr. A.R. opined that the Veteran had "service-connected" RA and suffered from pneumonia in 1953.  However, she stated that he was discharged from service due to problems with his knees and feet.  She explained that his rheumatoid arthritis had gradually progressed since that time and opined that the RA contributed to the pneumonia from which he died.

In an August 2012 VA opinion, a VA opined that with regard to whether there is any evidence in the STRs which show that the RA began during service, the STRs are negative for any evidence of an onset of RA.  The examiner concurred with the 2004 VA examiner's opinion that the Veteran's end-stage arthritis and associated disability were unrelated to his in-service femur fracture.  

In this regard, the examiner explained that Dr. A.R.'s medical opinion hinged upon an in-service diagnosis at 21 years of age, but pointed out that there is no evidence of an in-service diagnosis of RA.  On these bases, the examiner opined that it is less likely than not that the Veteran's RA began in service, providing more highly probative evidence against this claim. 

With regard to whether the Veteran's service-connected left femur disability was related to his RA, the examiner opined that the femur fracture was related to trauma, but he concurred with the August 2004 VA examiner's opinion that the RA and isolated femur fracture were unrelated based on the rationale that there is [no] known plausible pathophysiologic mechanism by which a femur fracture could cause the development of RA.  Furthermore, RA does not confer a significantly increased fracture risk.  The examiner further opined that the Veteran's femur fracture did not cause his arthritis and concluded that RA and complications of the same, including debilitating pain, reduced mobility, and kyphosis ultimately contributed to his death.

Finally, with regard to whether the Veteran's service-connected residuals of left femur fracture with arthritis of the left hip and knee, facial scarring, and appendectomy scar caused or substantially contributed to the Veteran's death, the examiner opined that the Veteran did not have residuals referable to his history of femur fracture and that none of his service-connected disabilities significantly contributed to his death.

In this regard, the Board finds that the August 2012 VA medical opinion provides highly probative evidence against the claim.  After reviewing the claims file and considering the Veteran's documented and reported history; and considering the September 2010 and November 2011 private medical opinion, the examiner concluded that the Veteran's rheumatoid arthritis, which contributed to his death, was not related to his service.  The VA examiner also addressed the theory of secondary service connection and opined that the RA and isolated femur fracture were unrelated.  Finally, he opined that none of the Veteran's service-connected disabilities, including his left femur fracture, caused or substantially contributed to his death.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the private opinions of Dr. A.R. that the Veteran's RA, which contributed to his death, began during service.  However, the probative value of this "positive" opinion is limited as it is partly based on an inaccurate factual premise-that the Veteran was diagnosed with rheumatoid arthritis at the age of 21 (during service).  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  As previously noted, the STRs do not indicate a diagnosis of RA and the Veteran and the Veteran was not service-connected for RA.  

Parenthetically, the Board notes that the Veteran's claim for service connection for "gouty" arthritis was denied in a June 1975 decision.  In contrast, the August 2012 VA examiner performed a complete review of the STRs which does not indicate an in-service diagnosis of rheumatoid arthritis.  The examiner also addressed the theory of secondary service connection in opining that the Veteran's service-connected femur disability was unrelated to rheumatoid arthritis.

Simply stated, the service and post-service treatment records provide more support to the opinion of the VA examiners than the opinion of RA.

The appellant clearly believes that the Veteran's rheumatoid arthritis, which contributed to his death, began during service, based on the lay statements and testimony of record.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's rheumatoid arthritis complaints and discomfort.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements and testimony have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary and any contributing causes of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's rheumatoid arthritis and his period of active service.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that rheumatoid arthritis was incurred in or aggravated by service or was related to any service-connected disability.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b).   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102 (2014).



1318 Benefits

The appellant is also claiming entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Even if the Veteran's death were not due to a service-connected disability, DIC benefits are payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22.

As noted, at the time of the Veteran's death, service connection was established for loss of use of both feet, rated as 100 percent disabling; residuals of left femur fracture, arthritis of the left hip and knee, rated as 30 percent disabling; residuals of facial lacerations, rated as 10 percent disabling; and an appendectomy scar, rated as noncompensable (zero percent).  

The Veteran was rated totally disabled effective from June 22, 2004.
 
Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.

In view of the foregoing, the Board finds that entitlement to DIC benefits under38 U.S.C.A. § 1318 is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Additionally, the appellant testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the appellant was assisted by a representative, and both the representative and the VLJ asked relevant questions regarding the nature of the Veteran's death and illnesses prior to death, the relationship of any disabilities that resulted in death to the Veteran's period of service, the Veteran's health problems in his years since service, and the existence of any medical treatment records that might help to substantiate the appellant's claim in order to determine if there was some basis to grant this claim.  

Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, available post-service treatment records, and lay statements from the appellant have been obtained.  At the hearing and in her substantive appeal, the appellant testified that the Veteran received relevant VA treatment in 1955 from the VA hospital in Nashville, Tennessee shortly after discharge in 1955.  She stated that his treating physician found arthritis and told him that he would confined to a wheelchair "if he lived to be an old man."  However, the appellant was unable to obtain those records.  Even though those treatment records may indicate a diagnosis of arthritis, there is no suggestion that these records would support a finding that the Veteran's rheumatoid arthritis, which contributed to his death, was related to his service.  Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Next, a relevant a VA opinion was obtained in August 2012.  The Board finds that the opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


